DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 1, 12 recite “receive, in response to the second request, the identity of the contributing entity from the distributed ledger, wherein receiving the identity of the contributing comprises receiving a URL and a lookup API associated with the contributing entity”, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification discloses at paragraph [0046] that “the response from distributed ledger 320 may include the entity name and/or entity ID for the contributing entity that provided the user data to the distributed ledger. The response may also include a URL associated with the entity, a global default associated with the user in case the user data includes multiple accounts across multiple entities”, but does not disclose the response includes “a lookup API associated with the contributing entity” as recited in the claims. 
Currently, the most prevalent standard for measuring sufficient enablement to meet the requirements of 112 is that of "undue experimentation".  The test is whether, at the time of the invention, there was sufficient working procedure for one skilled in the art to practice the claimed invention without undue experimentation.  It is important to note that the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, is it undue.  An skilled artisan is given sufficient direction or guidance in the disclosure.  Moreover, the experimentation required, in addition to not being undue, must not require ingenuity beyond that expect of one of ordinary skill in the art.
Undue experimentation and ingenuity would be required beyond one ordinarily skilled in the art to practice: “receive, in response to the second request, the identity of the contributing entity from the distributed ledger, wherein receiving the identity of the contributing comprises receiving a URL and a lookup API associated with the contributing entity”.  The specification does not describe how “a lookup API associated with the contributing entity” can be stored in the distributed ledger nor  “receive, in response to the second request, the identity of the contributing entity from the distributed ledger, wherein receiving the identity of the contributing comprises receiving a URL and a lookup API associated with the contributing entity” as recited in independent claims.  Undue experimentation would be needed to allow storing and retrieving a lookup API in a distributed ledger.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al. (US 2017/0132630 A1, Applicant’s submitted IDS filed 11/12/2021), hereinafter “Castinado”, and in view of Somani et al. (US 2020/0167336 A1), hereinafter “Somani”. 

As per claim 1, Castinado teaches a media comprising computer readable instructions stored thereon that when executed by one or more processors of a requesting entity cause the processor to:
“receive a first request to execute a transaction, wherein the first request includes an alias associated with a user” at [0179], [0182];
(Castinado teaches receiving a P2P transaction request which includes alias associated with the payer and the payee) 
“transmit, in response to the first request, a second request to a distributed ledger to request an identity of a contributing entity,” at [0179], [0182]-[0183];
(Castinado teaches receiving by a node of a block chain distributed network a transaction record associated with a person-to-person between a payor and a payee, accessing a distributed ledger to retrieve an alias to entity mapping) 
wherein the contributing entity previously contribute user data associated with the user to the distributed ledger” at [0175];
(Castinado teaches the financial institution that originally mapped the alias to itself (the “originating FI”) has placed it on the blockchain and has included additional information such as key that validates the alias)
“receive, in response to the second request, the identity of the contributing entity from the distributed ledger, wherein receiving the identity of the contributing comprises receiving 
(Castinado teaches using the distributed ledger to determine the identity of the financial institution mapped to the alias)
“generate and transmit, in response to receiving the identity of the contributing entity, a third request to the contributing entity for account information of the user, wherein the third request is executed using the lookup API 
(Castinado teaches the mapping of the alias to an account number may be maintained at a server local to the financial institution. Thus, once a requested transaction has been placed on the public blockchain, the blockchain network recognizes that the alias associated with the transaction is mapped to a particular financial institution. The financial institution’s server connected to the blockchain receives the information about the requested transaction and the alias and can validate that the transaction may be validated by looking up the appropriate mapping of the alias to the account)
“receive, in response to the third request, a token associated with the account information of the user from the contributing entity; and execute the transaction using the token” at [0184], [0188]-[0192].
(Castinado teaches the financial institution nodes enable their customer to enroll an alias for mapping to the account. The account may also represented as a token (UUID) mapped to an alias name with mapping in the blockchain. Castinado teaches receiving a transaction request from a node in a block chain distributed network at a financial institution system. The system determines that an alias is associated with the transaction request. The system access a private alias ledger including a listing of a plurality of aliases and corresponding plurality of account numbers. The system determines the alias corresponds to an account number maintained by the financial institution. Based on determining the alias corresponds to an account number, authorize a transaction associated with the transaction request)
	Castinado does not explicitly teach receiving the identity of the contributing comprises receiving “a URL” associated with the contributing entity as claimed. However, Somani teaches a method for implementing a blockchain-based entity identification network by querying  a distributed ledger using an alias to retrieve entity data associated with the alias, wherein the entity data including an entity name, entity address and entity URL. Thus, it would have been obvious to one of ordinary skill in the art to combine Somani with Castinado’s teaching to return the URL of the financial institution in order to allow routing/accessing the financial institution server using the URL. 

As per claim 2, Castinado and Somani teach the media of claim 1 discussed above. Castinado also teaches: wherein “the identify of the contributing entity further comprises at least one of a name of the contributing entity or an entity ID of the contributing entity” at [0179].

As per claim 3, Castinado and Somani teach the media of claim 1 discussed above. Castinado also teaches: wherein “the one or more processor further execute computer readable instruction to authenticate the contributing entity by confirming that the URL associated with the contributing entity is served by the contributing entity using a server certificate signed by a certificate authority before sending the third request” at [0166]-[0170], [0173]-[0178].

As per claim 4, Castinado and Somani teach the media of claim 1 discussed above. Castinado also teaches: wherein “the alias of the user comprises an email address of the user or a telephone number of the user” at [0179].

As per claim 5, Castinado and Somani teach the media of claim 1 discussed above. Castinado also teaches: wherein “the one or more processor further receive a global default associated with the user from the distributed ledger along with the identity of the contributing entity, wherein the global default identifies a default account of the user” at [0045], [0191].

As per claim 6, Castinado and Somani teach the media of claim 5 discussed above. Castinado also teaches: wherein “the third request requests the account information associated with the default account identified in the global default” at [0174]-[0179].

As per claim 7, Castinado and Somani teach the media of claim 1 discussed above. Castinado also teaches: further comprising “receive, in response to the second request, a fourth request from the distributed ledger for the requesting entity’s certificate to authenticate the request entity at the distributed ledger; and receive the identify of the contributing entity in response to the distributing ledger authenticating the requested entity using the certificate” at [0168]-[0178].

As per claim 8, Castinado and Somani teach the media of claim 1 discussed above. Castinado also teaches: “generate and transmit a public key to a certificate authority to generate a public certificate; receive the public certificate from the certificate authority; and register the public certificate with the distributed ledger to facilitate authentication of the request entity by the contributing entity” at [0173]-[0178],  [0186]-[0196].

As per claim 9, Castinado and Somani teach the media of claim 1 discussed above. Castinado also teaches: “receive, in response to the third request, a fourth request from the contributing entity for the requesting entity’s certificate to authenticate the requesting entity at the contributing entity; and receive the token associated with the account information of the user from the contributing entity in response to the contributing entity authenticating the requesting entity using the certificate” at [0173]-[0178], [0186]-[0196].

As per claim 10, Castinado and Somani teach the media of claim 1 discussed above. Castinado also teaches: “generate an entry for another user using the identification information of the requesting entity and the alias for the another user; and transmit the entry to the distributed ledger for writing into the distributed ledger” at [0186]-[0192], 

As per claim 11, Castinado and Somani teach the media of claim 1 discussed above. Castinado also teaches: “each of the second request and the third request comprise the alias of the user” [0179], [0182]-[0184]

Claims 12-22 recite similar limitations as in claims 1-11 and are therefore rejected by the same reasons.











Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US patent No. 11,204,914. Claims 1-21 of US patent No. 11, 204,914 contain every element of claims 1-22 of the instant application and as such anticipate claims 1-22 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 





Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 28, 2022